Citation Nr: 9934376	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of 
syphilis.

3.  Entitlement to service connection for a neurological 
disorder secondary to syphilis, to include seizures.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1950 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied the veteran's claims.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current low back disorder and his period of 
active service.

2.  There is no competent medical evidence that the veteran 
had syphilis in service or that any residuals of syphilis, if 
present, are etiologically related to any ailment in service.  

3.  There is no competent medical evidence of a nexus between 
the veteran's current neurological disorder, to include 
seizures, and his period of active service.

4.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his period of active service.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for residuals 
of syphilis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a 
neurological disorder secondary to syphilis, to include 
seizures, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Low back disorder

The veteran testified at his May 1998 personal hearing at the 
RO that while serving in Korea he was assisting in the 
removal of large rocks in a road which had been blown up.  He 
used an air compressor to remove the rocks, but was unable to 
reach one large rock so he used a stick to move it.  While 
doing so, he strained his back and immediately was stricken 
with severe pain.  He rested for about 30 minutes before he 
drove back to his company and went to the dispensary.  At the 
dispensary his back was taped from under his arms to his 
buttocks, and he was given pills for pain.  He was put on 
light duty for 30 days, and it continued to hurt thereafter.  
He further stated that after returning to the United States, 
his back continued to hurt, and he sought further treatment 
at Fort Leonard Wood, Missouri.  X-rays were taken and he was 
told there were cracks in certain vertebrae.  He was given a 
back brace, which he states that he wore until some years 
after separation from service.  He also had heat therapy.  He 
was asked if he wished to undergo surgery, but on doctor's 
advice, he chose to learn to live with the pain.  He stated 
that in the fall of 1954 he sought treatment at a VA medical 
facility and was given only pills.  He has continued to 
receive treatment from the VA for his back.  The veteran 
maintains that his current back problems are related to the 
incident in service.

Service medical records show that in March 1951, the veteran 
reported for medical treatment after lifting heavy rocks and 
straining his back the previous day.  His back was taped with 
an adhesive plaster slab and he was placed on light duty.  
There are no other incidents of lower back complaints noted 
in the service medical records and no further treatment 
documented.  The veteran's separation examination is not of 
record.

The first record of post-service evaluation of the veteran's 
back is a March 1958 x-ray series of the lumbar spine taken 
at a VA Medical Center (VAMC).  The x-ray's showed normal 
curvature and alignment, well formed vertebral bodies and 
well maintained interspaces, including those between L-5 and 
S-1.  There was normal angulation of the sacrum in relation 
to the lumbar vertebral bodies.  The sacroiliac joints also 
had a normal appearance.  There was no evidence of 
spondylolysis or spondylolisthesis.  The next record is a 
July 1964 x-ray series of the lumbosacral spine.  These were 
also completely normal.  A third series of x-rays of the 
lumbosacral spine dated in July 1968 was also normal, 
including the vertebral bodies, their appendages and 
intervertebral spaces.  X-rays were again obtained in June 
1976.  These showed a slightly decreased intervertebral disc 
space at the level of L-5 to S-1.  There was no fracture or 
dislocation demonstrated.  The finding may have suggested 
minimal degenerative changes of the lower lumbosacral spine.  
Views of the thoracic spine also revealed minimal 
degenerative osteoarthritis.  The cervical spine was normal.

There is an unidentified October 1975 private progress report 
in the file.  The veteran was referred to the author for back 
problems, as he was having difficulty getting off and on the 
table in physical therapy.  At that time, the veteran stated 
he was having dizzy spells, and would see Dr. Hunt for that 
complaint.  The veteran reported to the author that he had 
pain in his back since the accident, which improved for a 
while, but had worsened two days prior to the visit.  The 
date of the referenced accident is not indicated; nor is 
there a description of the accident.  The note states that 
the veteran had back trouble to include a pinched nerve in 
his left leg two years prior, and that about every two months 
he has some sort of recurrence with his back.  On 
examination, there was flattening of the lumbar lordosis in 
the standing position and moderate paravertebral spasm, 
greater on the left.  There was tenderness throughout.  He 
had pain and tingling in the toes when the sacroiliac joint 
was pressed on.  Gait was normal with limited extension and 
lateral bending.  There is no diagnosis stated.

The claims file contains treatment records reflecting the 
veteran's complaints of low back pain beginning in April 
1983.  At that time he reported for emergency care at 
Fitzsimmons Army Hospital in Denver, Colorado after having 
been in a truck accident.  The veteran received follow-up 
treatment for his back symptoms from private physicians.  An 
April 1983 letter from Dr. Mark Feldman states that the 
veteran had been referred from the Industrial Clinic.  He 
reported back and left-sided leg pain, worse with inactivity.  
He reported a history of a previous wreck in 1975, at which 
time he was out of work for eighteen months.  He walked 
without any antalgic gait, he had some limitation of motion 
of the lumbosacral spine.  He was diagnosed with degenerative 
disk disease of the lumbosacral spine with a resolving 
picture.  Dr. Feldman advised the veteran to start walking a 
lot to regain his strength.  He stated that it might be that 
the veteran would not be able to return to truck driving due 
to the injury, degenerative changes and his marked obesity.  

An October 1983 letter from Dr. Harry Overesch states that x-
rays of the lumbosacral spine revealed very mild narrowing of 
the lumbosacral interspace, as well as degenerative changes 
on the margins of the 4th and 5th lumbar vertebrae.  There 
were no other abnormalities noted.  

In a January 1988 letter from private physician Dr. Daniel 
Zimmerman, the veteran's medical history is set forth in 
great detail.  An incident occurring in August 1984 is 
described, in which the veteran fell backwards while stepping 
out of his truck and injured his low back.  He was reportedly 
seen at the North Kansas City emergency room and given a leg 
brace and pain pills.  Currently he was complaining of pain 
in his lumbar and thoracic back.

In December 1990, the veteran sought treatment at the VAMC 
after reportedly falling on his some ice and landing on his 
back earlier that day.  He began physical therapy in early 
1991.  X-rays of the lumbosacral spine taken in February 1992 
revealed degenerative changes, which were not significant 
changes from a previous study performed in May 1989.  He 
continued to have frequent appointments for evaluation of his 
back in 1991 at the VAMC, including a hospitalization in July 
1991.  An EMG was performed, which revealed radiculopathy.  
He was also given a diagnosis in late 1991 of L4-5 spinal 
stenosis.

There are no records pertaining to the veteran's back for 
several years, until July 1997, when the veteran complained 
of back pain.  The back pain was considered to be due to 
degenerative joint disease, and the veteran was given a TENS 
unit and a back exercise program.

The claims file also contains the lay statements of co-
workers, friends and relatives of the veteran.  These 
statements are to the effect that the veteran has complained 
of back pain for many years, but has continued to perform his 
work in spite of it.  There is a typed statement of family 
members of the veteran which describes the veteran having 
hurt his back during the Korean Conflict.  The statement is 
followed by the handwritten names purportedly of 8 different 
individuals.  

Although the veteran contends that he injured his back in 
service and now has back problems stemming from that injury, 
the evidence of record suggests otherwise.  There is only one 
documented instance of treatment for back pain in service, in 
March 1951, approximately three years prior to separation.  
The next chronological piece of medical evidence of record is 
a 1958 x-ray series showing a completely normal lumbar spine.  
This is followed by two additional normal x-ray series.  It 
was not until 1976 that x-rays began to show minor 
abnormalities.  It is interesting to note that the veteran 
gave a history of being in a truck wreck in 1975, although 
there are no medical records to confirm this incident in the 
file.  It was not until the veteran's subsequent truck 
accident in April 1983 that he began to receive orthopedic 
attention for his back.  Thus, the medical evidence of record 
leads the Board to conclude that the veteran's current 
disorder had its genesis in the 1970's, when he had a 
trucking accident, and at which time abnormalities were 
apparent on x-rays.  Certainly there is no medical evidence 
to support the view that he had a low back pathology prior to 
that time.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  As there are 
significant intercurrent injuries occurring between when the 
veteran's low back pathology was initially observed in the 
1970's and his separation from service in 1954, and as there 
was no low back pathology throughout the 1950s and 1960s, the 
Board finds that there is no medical nexus between the 
veteran's current low back disorder and active duty.


Residuals of syphilis and neurological symptoms

The veteran contends that he incurred and was treated for 
syphilis in service.  He believes that his hypertension and 
neurological condition, including seizures, are due to his 
syphilis.  During his May 1998 hearing, the veteran stated 
that when he was coming home from Korea, he was first sent to 
Japan, where he received a blood test for syphilis.  As the 
test was positive, he was treated with penicillin.  When he 
returned home he went to work for a hospital, and prior to 
working there he had to have another blood test, in which it 
was determined that he still had syphilis.  He was given more 
penicillin as treatment.  He believes that he has symptoms of 
his nervous system, such as loss of feeling in his fingers, 
which are related to syphilis.  He has not discussed his 
theory with his doctors.  He stated that in 1985 he was 
treated at the VAMC in Kansas City, Missouri, and was given 
shots and pills for syphilis.  He describes his neurological 
symptoms as beginning some time around 1980 when he was 
working for a trucking company.  The veteran also stated he 
lost consciousness at one point in Korea, and he had a truck 
accident.  He also stated that he was picked up for being 
drunk while back at Fort Leonard Wood, Missouri, but he was 
actually in a sort of semi-conscious state.

The statement submitted at the hearing by the veteran, which 
lists the names of the veteran's family members, states that 
the veteran had syphilis when he came home from Korea.  
Likewise, a statement from a former co-worker asserts that 
the veteran was told he had syphilis when he was in Japan, on 
the way home from Korea.

Service medical records do not support the veteran's 
assertion that he contracted syphilis in service.  In October 
1950, the veteran was treated with ointment and powder for 
inguinal itch.  In May 1951, he was treated for "new" 
chancroid of the penis.  In September 1952, he was diagnosed 
with non-gonococcal urethritis.  In July 1952 he was noted to 
have sores on his penis.  This was diagnosed as chancroid.  
In August 1952 the veteran was treated for venereal warts.  
In none of these incidents was there a diagnosis of syphilis.  
In August 1953, the veteran had vague complaints of periodic 
dizziness, and complained that he could not do physical 
training.  Etiology of the veteran's complaints was not 
determined and he was advised to increase his salt and water 
intake.  He remained on full duty.  The incident described by 
the veteran where he lost consciousness and was in an 
accident is not corroborated by service medical records.

The earliest record mentioning any neurological symptoms is 
the unidentified progress note dated in October 1975 which 
states that the veteran was having dizzy spells and would 
seek further private treatment for them.  There is no record 
of any treatment in the 1970's for neurological symptoms.

As noted above, in April 1983, the veteran was involved in a 
motor vehicle accident.  The emergency room report states 
that the veteran, while driving his truck, hit a patch of 
ice, and the trailer to his truck swung around and hit the 
driver's side of the cab of the truck.  The veteran stated 
that he had lost consciousness, but did not recall being hit 
on the head.  Various tests were performed, but no 
abnormalities noted and it was recommended that the veteran 
seek further treatment at the VAMC.  However, the veteran 
apparently sought private treatment by Dr. Mark Feldman, who 
referred him to a neurologist, Dr. Ramon Dy-Ragos.  Dr. Dy-
Ragos indicates in a letter dated in May 1983 that the 
veteran had a complete neurological evaluation, including a 
CT scan, skull series and EEG, which were all normal.  He had 
informed the veteran that he had a mild head injury and was 
suffering from post-concussion syndrome.  There was nothing 
further to be done for him.

In August 1984, the veteran reported to the VAMC, complaining 
of episodes of forgetfulness and disorientation.  He related 
the onset of these episodes to his truck accident in April 
1983.  In addition, he felt intermittent feelings of loss of 
control and anger, which did not occur prior to the accident.  
Tests including a CT scan of the head, an EEG, and an EKG 
were all within normal limits.  The veteran was treated with 
Tegretol for the episodes, and was told to return to the 
Neurology Clinic in 2 months.

In January 1985, psychometric testing was performed at the 
VAMC.  The veteran's condition appeared to be a post-
traumatic head injury (post-concussional syndrome) with no 
special focal secondary lesions.  His symptoms were the type 
that often accompany post-concussional syndrome.  The 
neuropsychologist concluded that although some other kind of 
lesion process could not be completely ruled out, the veteran 
appeared to have post-concussional syndrome of long-lasting 
duration post-injury.  It was also believed that there may be 
emotional overtones to some of the veteran's cognitive 
problems.

The next pertinent record is an August 1985 hospitalization 
discharge report from the VAMC.  The veteran reported a 
history of having had syphilis 20 years prior, and having 
been treated with penicillin.  He was given a diagnosis of 
syphilis of an undetermined stage, probably latent.  There 
were no symptoms due to syphilis noted.  Rather he was 
treated for stromal and glandular hyperplasia of the 
prostate.  He was told to follow up in the Urology clinic in 
6 months.  There is no record of any follow-up appointment.

In April 1987, the veteran was admitted to the VAMC with 
complaints of daily episodes of falling asleep, for the past 
12-18 months.  An EEG and a computerized tomographic scan of 
the head were performed.  These were reported to be normal, 
unofficially, although the official reports had not yet been 
received.  The veteran was diagnosed with hypersomnolence of 
unknown etiology and complex partial seizures.

At a follow-up visit in December 1991, the veteran's complex 
partial seizure was noted to be stable.  There is no record 
in the claims file of an evaluation of the veteran's 
neurological complaints until October 1996, when the veteran 
reported some tremors and problems with dropping things.  He 
stated that he had not had a seizure episode for five years.  
He continued to take Tegretol to control the seizures.  In an 
April 1997 follow-up visit, he reported his last known 
seizure was over 10 years ago.  However, at another visit, it 
was noted that the veteran awakens at night, and this could 
be caused by seizures.

A VA compensation and pension examination was performed in 
July 1997.  The veteran gave a history of syphilis diagnosed 
in 1952, for which he was treated with penicillin at the 
time.  He states that he was again treated with penicillin in 
1984 after having his first episode of seizures.  There was 
an essentially normal physical examination.  It was noted 
that an EEG had been performed in June 1997 with abnormal 
results, consistent with several slow-wave potentials.  The 
results may have been consistent with infectious or 
structural lesions, but it was not possible to tell which of 
the two types.  There was also noted diffuse encephalopathic 
process with changes that were consistent with an infection 
or organic brain injury.  The diagnosis was history of 
syphilis, diffuse encephalopathic process consistent with 
organic disease or past infection, and seizure disorder of 
uncertain etiology.  The latter could be related to the motor 
vehicle accident, or to possible neurosyphilis.

The veteran does not have a definitive current diagnosis of 
syphilis.  However, even conceding that the veteran currently 
suffers at some stage of syphilis, there is nothing in the 
record to link that condition to the veteran's period of 
service.  The veteran was not diagnosed with syphilis in 
service.  Although he had two episodes of chancroids on his 
penis, these did not result in a diagnosis of syphilis, and 
such diagnosis cannot be presumed.  As there is there was no 
medical diagnosis of syphilis in service, there is no medical 
evidence linking the veteran's current syphilitic condition, 
if any, to his period of active service.  Further, as the 
veteran is not service-connected for syphilis, he is not 
entitled to service connection for a neurological disorder, 
to include seizures, on a secondary basis.


Hypertension

Service connection may be granted for hypertension, if it is 
diagnosed to a compensable degree within one year following 
separation from service.  38 C.F.R. § 3.309(a).  The veteran 
testified that he began having elevated blood pressure 
readings in the 1960's, which were recorded at the VAMC in 
Kansas City, Missouri.  He testified that he began taking 
medication for hypertension at that time.

Service medical records do not contain any mention of 
hypertension, elevated blood pressure levels or heart 
disease.  While it is abundantly clear from the claims file 
that the veteran has a current diagnosis of hypertension, and 
has been medicated for that illness for many years, there is 
no evidence that the onset of hypertension was within one 
year of the period of service.  At his emergency room 
admission in April 1983, it was noted that the veteran was on 
medication for hypertension.  There is no earlier indication 
in the claims file of the veteran's hypertension.  The 
veteran himself states that his earliest treatment for 
hypertension was in the 1960's, at least 6 years after 
service.  As there is no evidence that hypertension occurred 
during service or shortly thereafter, or that it was caused 
by some incident of service, there is no nexus between the 
veteran's hypertension and his period of service.  The 
veteran asserts that his hypertension is caused by his 
syphilis.  First, the Board notes that the veteran as a 
layperson, is not competent to reach such a medical 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  Secondly, as the veteran was not 
diagnosed with syphilis in service, he cannot be awarded 
service connection for hypertension secondary to syphilis.  
The claim for service connection for hypertension is not well 
grounded.


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of syphilis is denied.

Service connection for a neurological disorder secondary to 
syphilis, to include seizures, is denied.

Service connection for hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

